 

Exhibit 10.1

 

CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS

OF

IMMUNE THERAPEUTICS, INC.

 

The undersigned, constituting all of the Directors of Immune Therapeutics, Inc.
(the “Corporation”), a Florida C-Corporation, do hereby consent to the adoption
of, and hereby approve and adopt, the following resolutions effective as of 12
February 2020.

 

WHEREAS, On September 24, 2019 Jack Brewer resigned from his position as a
member of the Board of Directors of the Company and on November 11, 2019 Eddie
Teraskiewicz resigned from his position as a member of the Board of Directors of
the Company.

 

WHEREAS, On October 18, 2019 the Board of Directors appointed Michael Sander as
a Director on the Board of Directors.

 

WHEREAS, as of the date hereof, the Company has not filed the proper paperwork
with the SEC to notify them of the resignations of Jack Brewer and Eddie
Teraskiewicz from the Board of the Company.

 

WHEREAS, as of the date hereof, the Company has not filed the proper paperwork
with the SEC to notify them of the appointment of Michael Sander to the Board of
Directors of the Company.

 

WHEREAS, the Board of Directors wants to confirm Jack Brewer’s resignations from
the Board of Directors of the Company effective September 24, 2019.

 

WHEREAS, the Board of Directors wants to confirm Eddie Teraskiewicz’s
resignations from the Board of Directors of the Company effective November 11,
2019.

 

WHEREAS, the Board of Directors wants to reconfirm the appointment of Michael
Sander on the Board of Directors of the Company effective October 18, 2019.

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the resignations of both Jack Brewer and Eddie Teraskiewicz are
hereby accepted by the Board.

 

RESOLVED, that the appointment of Michael Sander to the Board of Directors is
hereby reconfirmed.

 

RESOLVED, that management of the Company will file the proper paperwork with the
SEC to notify them of Jack Brewer’s and Eddie Teraskiewicz’s resignations and
Michael Sander’s appointment to the Board of Directors within five (5) days of
the effective date hereof.

 

IN WITNESS WHEREOF, the undersigned, do hereby certify that we are members of
the Board of Directors of the Corporation; that the aforementioned resolutions
are duly adopted and ratified by the Board of Directors of the Corporation and
held in accordance with its by-laws and the laws of the State of Florida; and
that the same have not in any way been modified, repealed or rescinded and are
in full force and effect.

 

[Signatures are on the following page]

 

 Page 1 of 2 

 

 

/s/ Roscoe M. Moore Jr   Roscoe M. Moore Jr., DVM, Ph.D., D. Sc.   Chairman of
the Board, Director       /s/ Kevin Phelps   Kevin Phelps, CPA   Director      
/s/ Clifford Selsky   Clifford Selsky, M.D., Ph.D.   Director       /s/ Michael
K. Handley   Michael K. Handley,   Chief Executive Officer/Director  

 

 Page 2 of 2 

 

 [image_001.jpg]

 



   

 

 [image_002.jpg]

 



   

 